Citation Nr: 1042020	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-32 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low left knee 
disorder, claimed as secondary to a service-connected low back 
disorder.

2.  Entitlement to service connection for a right knee disorder, 
claimed as secondary to a service-connected low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran had twenty years and one day of active service 
between November 1955 and August 1976, with ten months and 
fourteen days of inactive service also during that interval.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO), in pertinent part 
denying service connection for left and right knee disorders.  At 
that time the RO failed to address reopening of the right knee 
disorder claim, although it had previously denied the secondary 
service connection claim for a right knee disorder as due to a 
service-connected low back disorder, in an August 1983 decision.  
The RO in the December 2006 decision did deny reopening the claim 
for secondary service connection for a left knee disorder. The 
RO's oversight with regard to reopening the right knee disorder 
claim was effectively remedied by a Statement of the Case (SOC) 
in September 2007, wherein the RO reopened but denied the claims 
for service connection for both the left and right knee 
disorders.

In June 2009 the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript is in the claims file.

The Board in August 2009 reopened the claims for service 
connection for left and right knee disorders, and remanded the 
reopened claims for additional development.  Those reopened 
claims now return to the Board for further review.

The appeal is agai n REMANDED to the RO, via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

In addressing the present claims, the Board must first recount 
some history of the Veteran's disorders and their documentation 
within the claims file.  The reliance by a VA examiner in 
December 2009 on a non-credible history provided by the Veteran 
necessitates this remand, as discussed below.   

Service records reflect an injury to the low back when the 
Veteran was suddenly forced to support the heavy weight of a P3 
strut.  However, this incident record and associated subsequent 
treatment and evaluation records provide no documentation of any 
knee injury at that time or any subsequent knee symptoms.  
Service treatment records (STRs), which provide documentation of 
treatment for numerous minor ailments and injuries, provide no 
record of any injury to the knees or any symptoms referable to 
the knees at any time in service, with no service findings of any 
knee disability of either knee.  Post-service treatment records 
proximate to service also provide no indication of an injury to 
the knees in service or of an ongoing knee disability from 
service.  

A March 1983 private record of treatment for an acute problem 
with pain and buckling in the back of the right knee  that week 
noted the Veteran's self-report of no pain or buckling in the 
legs from the end of service up to that time.  

In a December 1986 record of private treatment for the left knee, 
the Veteran reported a history a motorcycle accident two years 
prior when he suffered a "blow to the lateral aspect of the 
knee."  The Veteran reported having swelling in the knee 
following the accident with gradual resolution of symptoms, but 
with insidious onset of swelling in the left knee on the job in 
September 1986.  

A July 1994 private primary care treatment record noted the 
Veteran's self-report of being seen by an orthopedist for left 
knee pain since 1986, with his left knee pain growing 
progressively worse.  

A November 1994 private physical therapy treatment for bilateral 
knee pain, worse on the left, noted the Veteran's self-report of 
an onset of left knee pain in 1987 "when he was crawling under a 
truck and felt like his knee exploded."  He reported taking 
ibuprofen for knee pain since that time.  

It does not appear that the Veteran made any assertion of any 
injury or symptoms or disability of either knee until he first 
submitted claims for disabilities of the knees many years after 
service.  

The Board remanded the claims in August 2009, in relevant part, 
to afford the Veteran an examination to address questions of 
etiology of his claimed knee disorders.  A VA examination for 
compensation purposes was thus afforded in December 2009.  The VA 
examiner found the Veteran credible with respect to a reported 
injury to the left knee in service.  However, the Board does not 
accept this examiner's assessment of the Veteran's credibility.  
It is notable that the examiner did not document any details 
regarding the Veteran's asserted injury to the left knee in 
service, and hence the examiner appears not to have provided any 
medical assessment based on sufficient clinical details either in 
service or after service, upon which to support an opinion on any 
medical basis regarding credibility of the Veteran's apparently 
generic assertion of an injury to the left knee in service.  
Rather, the examiner accepted the Veteran's word even in the face 
of contrary evidence including contrary prior statements by the 
Veteran.  In this regard, the Board notes that a medical opinion 
is inadequate when unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  

The Board notes also the inconsistency presented by the December 
2009 VA examiner's conclusion that the Veteran was credible as to 
his self-reported history of left knee injury in service even 
while the examiner noted the contradicting private medical report 
in December 1986 informing of injury to the left knee in a motor 
vehicle accident approximately two years before.  The examiner 
accepted the Veteran's assertions that this narrative provided in 
the December 1986 record was erroneous, and that in fact the 
motor cycle had fallen on his left ankle and not his knee in an 
accident in 1984.  Yet the December 1986 record, while noting the 
Veteran's self report that he did not have very good recall of 
the motorcycle accident, did note that the Veteran had knee 
swelling following the accident, which gradually resolved.  
Swelling in the knee following the accident is consistent with a 
knee injury, not an ankle injury.  The December 2009 VA examiner 
entirely failed to address the apparent implausibility of the 
Veteran's assertion that his left knee was not injured during the 
1984 motorcycle accident with subsequent left knee swelling, even 
while the very subject of the December 1986 treatment was left 
knee disability developing over a period of time following that 
motorcycle accident.  Clearly, the December 2009 examiner's 
implicit rejection of the well-documented 1984 knee injury as 
recorded in the December 1986 private treatment record is 
unsupported by the clinical record.  

The Board notes that it need not accept the Veteran's statements 
as true and supportive of the claim if it deems those statements 
of in-service events not to be credible.  The credibility of such 
statements is here substantially brought into question by 
inconsistent prior statements in treatment records and by the 
absence of corroborating evidence within the STRs or otherwise.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 
2006) (stating that "the Board, as fact finder, is obligated to, 
and fully justified in, determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc."); see also Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table) ("[t]he credibility of a witness can be impeached 
by a showing of interest, bias, inconsistent statements, or, to a 
certain extent, bad character."); Bardwell v. Shinseki, 24 Vet. 
App. 36, 40 (2010) (a non-combat veteran's lay statements must be 
weighed against other evidence, including the absence of military 
records supporting the veteran's lay assertions) (citing Caluza, 
7 Vet. App. at 506).

As noted supra, the Veteran's above-noted self reports in private 
treatment records of onset of left knee disability in the mid to 
late 1980s is clearly contrary to his assertions at the VA 
examination in December 2000.   Upon careful review of contrary 
statements by the Veteran in well-documented private treatment, 
the Board concludes that the Veteran's assertions of left knee 
injury in service are without sufficient credibility, based on 
the record as it now stands, to support a medical opinion of 
etiology as was provided in December 2009.  Caluza; Bardwell.  
The Board accordingly concludes that it rejects the opinions 
provided by the December 2009 VA examiner which relied upon 
acceptance of the Veteran's narrative of injury to the left knee 
in service, as based on an inaccurate factual premise.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).

The December 2009 VA examiner provided opinions regarding 
etiology of left and right knee disorders dependent upon the 
premise that the Veteran injured his left knee in service.  
Hence, the Board rejects those opinions obtained, and finds that 
a VA examination is accordingly still required to address the 
questions of etiology of left and right knee disorders as 
secondary to service-connected low back disability.  Once VA 
provides an examination in a service connection claim, the 
examination must be adequate or VA must notify the veteran why 
one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  

A careful review of prior treatment records reveals a March 1983 
private orthopedic evaluation with the following assessment:

Chronic mechanical back strain with acute exacerbation 
(now subacute) - giving way of knees probably related 
to back problems rather than intrinsic knee problem.

The Veteran was then seeking care for pain and buckling in the 
right knee.  The evidence ,including long-standing treatment 
records, thus presents evidence indicating the low back disorder 
affecting bilateral knee functioning.  Remand is thus also 
required because the evidentiary record indicates the possibility 
of a link between the service-connected low back disorder and the 
claimed knee disorders, but provides insufficient evidence to 
allow for Board adjudication of the claims without further 
development. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 
79 (2006). In addition, the questions of secondary service 
connection must be addressed, based on more current medical 
findings as presented within the record.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

Other treatment records within the claims file show that the 
Veteran's significant obesity has also contributed to his knee 
difficulties. Thus, to the extent that his low back disorder has 
resulted in new or greater knee disability, this may well have 
been additionally exacerbated by the Veteran's weight.  Such a 
potential differential cause of knee disability should be 
addressed upon remand examination.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide additional 
information or evidence regarding any testing or 
treatment received for his low back disorder and 
claimed knee disorders, to the extent records 
have not already been obtained and associated 
with the claims file.  Any responses and evidence 
received should be associated with the claims 
file, and any indicated development undertaken.

2.  Thereafter, afford the Veteran an examination 
to address whether his claimed left and right 
knee disorders are associated, based either on 
causation or aggravation, with his service-
connected low back disorder.  Any indicated tests 
or studies should be conducted.  The claims 
folder, to include this Remand, must be made 
available to the examiner prior to the 
examination.  For each disorder of each knee 
identified, the examiner should do the following:

a.  Address whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that current or past 
low back disability has either caused or 
aggravated the knee disorder, or whether 
such an association is unlikely (i.e., to 
at least a 50-50 degree of probability).  
Each identified disorder of each knee 
should be addressed separately.  The 
examiner should address pertinent prior 
treatment and examination records in 
service and after service, including in 
particular a March 1983 private treatment 
evaluation assessing an association between 
chronic mechanical low back pain and 
giving-way of the knee, and a December 2006 
private chiropractor's letter finding added 
reliance on the knees for any work 
activities as a result of the Veteran's 
"severely degenerated and arthritic lower 
back."  The examiner should also address 
the effect of the Veteran's weight on any 
knee disorders found.  Regarding these 
opinions, the examiner is hereby advised 
that the prior, March 2009 VA examiner's 
opinions are determined by the Board to be 
non-probative because they relied on the 
Veteran's self-reported history of injury 
to the left knee in service, which history 
of in-service knee injury the Board has 
found not to be credible based on 
contradicting past narratives provided by 
the Veteran in post-service treatment 
records contained within the claims file 
(as discussed in the body of this Remand) 
and based on the absence of any 
corroboration of knee injury in service 
treatment or examination records.  

b.  Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

c.  Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted with temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability

d.  Any opinion provided should include 
discussion of specific evidence of record.  
If an opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesswork or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

3.  Thereafter, the RO (AMC) should readjudicate 
the remanded claims.  If any of the benefits 
sought on appeal are not granted to the Veteran's 
satisfaction, the Veteran and his representative 
should be provided with a Supplemental Statement 
of the Case and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
	ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

